936




                   OFFICE     OF THE ATTORNEY GENERAL           OF TEXAS
                                        AUSTIN
OROVLRSCLLCRS
ATroIWrv
       OR(IIAL




quotr




                    rides ln courtlrr hmtlng a taxable talu&tion
        b;tkr?$27   950 000 00 and -'27 960 OCO00 for the year 1438,
        thr oounty ~oa&sl&~rre             cdrt’ln
                                           &wh*oountlra shall hare
        the power to sat and lstablirh annually the maximum amount
        or     forrr   ior   jutatloo or poacr and oonrtabhr      but   in   no 8vant
        rhall It arorsd $3600.00 per annam and dth the firthe? liini-
        tatbn that no ire8 c&all lx o a a $500.00
                                           d      for any on8 quart~rr.
        This     statcte     ~33 ;osr2d   t2 a.~plg   to Fort   3bcJ Comty     since
                                                                                   937


Honorabla Sidney J. Brown -       iOF.    2

    our valuation ram bat*aen tha above flgurar iOr the year
    1938.
        "The justloa of paaoe end oonrtablas oi Fort  Band
    County are on a faa baa18 and artlola 3902 H. C. S. ro-
    Tl4.8 ior appointment of daputls8 0s oounty and pro0Pnot
    ofrloara on far ba818. If thr ooauai8rIoner8oourt  would
    approve of 8 deputy cmmtabla being appointad after proper
    rp::lioatlon18 tiled, what maiimua ralmy oould the oourt
    allot ttm ooxutablr to ~87 hi8 drputy out oi th8 8xo.88
    ?.08 Of him 0rriod    Would th8 limltatlon Of thr deputy
    ooartrblr mrbry ba on a aonthlf, qurrtarly or yarrlf barlr?
        "Could thr    oowtrrblr W        lort   Band
                                                  County taka into om-
    sldaratlon thr    lrpansar of hi8 orfloa,      such a8 oar expansea,
    In drteraInI~    thr mount or h.8 or hi8 orrio abet lm can
    ratalnt Am 8n    lx.a la If ronrtrbl.    to.8    Uount   to $12OO,OO
    for ona qurrtar   oou pa ha ill8  nonthlr rrportr rhal.a& hlr
    eutoaobll8   axpanra and rakin the 0x0088 to 00v.r hlr traral-
    II@ 8rpmra8,    lr tha lx p 8na a van
                                      8     @aatar      than the exoa80
    rear?
        "In rrrannor to my raoond. inquiry, tha 1945 taxebla ralua-
    tlm or Fort Bent Coaty Is $32,.O23,310.00.Under artlcla
    3912 (a) rootion 13~U.ir 8.l.ty of tha OOUZltytraa8Ur.r 00~1::
    ba lnoraaaad 1% tor each miL;llondollar8 in rslnation in
    lxoaae of    $15,000,000.00    8nd thr 1945 rnundnunts        8llOwad   m
    additional    lncraarr    Of 25s on tha 8alar)r.
         "In retirenor to my last inqalry, I will rtata that
    tha oounty &&a and arvrral other oountg o?fIolals ware
    being paid a ralary of $4200.00 durlry t&a year 1944 and
    1945, and thee. otflorre ware be1      Id thla salary un-
    dsr the provlslr~n of nrtlcle        e ssotlcn
                                  3$12 "ir         13 alloT.,.F?r
    for e 1,. lncraose   for tech tillio.?      dcllar   taxekjls velua-
    tlon in exce:.s of ~l~,CGC,COO.GG.           : 0~16 the 1945 emsnd-
    25nt to the s,>lar:q lcw allovA.lp      8 255, Increeea       erply tc ths-s
    county o!'fIoIels  ma!clng 8 salary       In excas6 of        3bCC.W   9
    yczr ror 194LC     ,:&t  *:iotild bs t?i3  !c%xIau~   s'?lery    tkt  cc 1G
    bs paId theas of~'icIsls      for the yser 19467”

           "Ith mferanoe    to your quertlens concerni-& the saxinux
oomprnaatlon   of tha Col;nty ‘Trraeursr snd other oountg offioare       of
701% Send County, we nota that tha pOpul:tIon Of ?Ort Band CWLlty,
is shown by the 194;; Fsdsral     Csneus Is 32,963,      The .mxlmum amount
or the en, ual salsrlaa   ?ilzlch the Co%nleeloners’     Court aey fix for
said orfloors   Ie govornsd by the provIsI:,ns      of Section   13 of
 ..rtIcla 351.-e, ‘iermnts .~n!:otatac! 'Civil tiitutes.      El3 sbovs le.-
                                                                 .




tionrd arrtlon oaatalna unaral ~rovlalona   aa to tha aaarImumaal-
alar, qplioabAe to all ocuntlaa ha+-      a population of 20,000
               lnhabitantr,            and not IDON than    190,000   inhabitanta,      ao-
              to    tha     laat prroraIn# Fadaral cwlaua, aa roll aa
                             lloabla undrr oorkia  OIraumatIno~a, whrraFe r
                             art may allow oartaln    lro8ntagaa of Inoroeaa
to be ad&ad              to  tha amunt of the aalar P aa rllowrd rsdrr  @ha


               Aa        l        witi nraronoa     to tinlnlarIoa
0i   00tuy         0rf             hariry a popolatlon   botwaan
20,000 and 190,000 Itibitanta larordln6 to tha tat praoadla
F’rdWil COMPI, Wa find 8ha fOil00it~6     iai~@~&a in 888tian   1) Oi
Artlola )91Qa, Vornon~a AnnotattrdCivil Statutaa:
               wlba ComIaaionara~      Car* in roontlaa hrvlng a popa-
       latlon of tuaaty thouaaod (10,000) iahabltanta           or aora
      and lraq than ma hundnd and nina8y tlsoPund (190 OOOf
       lnhabltanta     cooordiag    to the lrat     road*. Tadarai Cwiuua,
      .I8 h r r r l b utharl8ad
                       y                          c
                                  and l*dull ftr dutr to Ik tha
       aalarlai or lU. the folLew1~ oasr4 0m00r8,             to-witr
       ahayIfY, laaaaaor and oollaotor of tama, oountf judea,
       county attornay, lncludl~ orImina1 dletrlot attarnaya
      and so u a ty  lttornaya rhn prrimm the dUti88 Of dl8trIOt
       attorneys, Clatrlot       olrrk, oounty clerk, treaaurur, h.Idr
      and adtam i~yrotor. Eaoh of wld ottlcara              ahrll br paid
       In money ,anannual aalar          In tvalrr (12) aqua1 Inatall-
      men* of not laaa than tha total lplpearnad aa 80 lnM-
       t4.m by him In hi8 orrioial         oapaalty for %hhrii808 ‘s raar
       1935,    and not more than th       naarImumammnt alloyed rrah
       oiflo*i    under lnwr oxirtlog      on August 24, 1935.”
               as to         the   ~?ER~ELIZI
                                           emu&t       of Co~paMatlon     euthorlzad     un-
.der laws cxiet.ing Jwy,u:t 21, 1535,                     for t&a ebove   mine:! oificsrs,
we call your ektentirn                  to the   lollor.~ng   statutory   provisions;
               .4rtlcle 39L3.
                            V. .+. C. S.1
               nThe co.~lssio~a allmrd to any County ‘Treasurer
      rball not rxcssd Two Thousand Dollar (12,OOO.OO)aanual-
      1jI . . . .”
               Artlclr         3851,    v, ai. c.   s t
                     ofrlcar naxrd -la
               ‘R”;aoh                                    Chaptrr ahall flret out
      of the current    fear   ot bin oiiior    pay or ba paid the amunt
      allowed him under the prctlslum          of Article  3883, togrther
      wlth the salaries      of his aaslstanto    and drputlsa,  and au-
Bonorablr      S?.dnay Jr Brown - Pa61 4

     thorlrra  exprnaaa under etiolr   3899, 8rd thr amount nroraaary
     to  aovmr ooata o? pnmlua on whatatrr mrrtv bond mar br ra-
       ulrra by &w.    If tha ourmnt  ?a08 o? auah orri0r oolhat0a
     en any par    ba aora than the amount naadad to pay tha amounts
     lbora apaalfIaa    aam abrll ba drama4 lxoaaa iaaa, and. ahall
     ba dlapoaaa or in tha aannu bralnaitrr protIdad.n

            “In ooun8Ira  oontalni~    88 tmant88 twant7Wiva thouaand
     and ona (25,001)    and not more then thirty-aman thocuand,
     ?Irr hundna (37,500)      lnhabltanta,  dirtriot md oountr offi-
     au8 maa4 harrln @hall ratein oar-third of 8U8h 810888 faaa
     until auab ona-third, Bogatibrrwith tha 8aouat a aoifla~ In
     Artlloa 3663, rmunta to ‘&lrtp?lrr Pun&W           Do1Pera ($3500.00).*
         Wtb awfaranoa to                                      luth o r ir outeln
                                                                             lng
 aroanta 88 o ? inonuaa So                                      yolod amunta al-
Powad M 8u the grrvxsl provlaloru,                tht    parU8ent   p r 8vldo na lra:


                                                  e8 huvl!a6a Dopo&$Ion
                                                     and 1888 Ui@a )IrIrQ-
                                             lababitaota
                                         (37.5001 looordIal  to tha laat
     prroralng    Fudsral   tinsus,   antieh&Ing  an raarai~d valuation
     In rxcrsaso?    Ylftrrn pillion ($15,000,000.00)Dollera,         ao-
     cording b the last        approrrd pnorclng tax roll&& auoh oounty
     tha mximum mount allowrd auoh offloan             88 lalarIra mar be
     Inonaaad     ona (I$) par cant for eech Ona YIlUon         ($l,OOO,OOO.OO)
     Dollar8 raluatlon      or I’raotIonaI prt thrraof,     In ax0888 Of
     raid 7Iftorn MIllIon ((15,000,000.000)        Dollara nlratlon 0Ior
     and nbot8 tlm aerimum amount lllawrd luoh offlorra           under law8
     lxIatln6 on BUguat 2kr 19354. . . . l
              (2)   Article     39120. :;action    13.     Sub-dirlsion(8)(S.   B. 123,
                    Acts    19th ‘LN?., 1,Ll)
              “The &~\mni~aLcnera      co&      ii hsrrby authorlzad.      wher in
     thrir   ju?pgant       the financial     condition-o?    the cowiy     and ths
     nasds   of th      crfimni   justify   tha   lncraear,      tc enter an order
     lncreasln~,     the cospe~saticn     of ti.8 Frsclnct,        county and Uls-
     trict   or’flctrr     in sn e diticnal    azcunt not to exceed tv:sntp-
     rivr   (25%) per cant or the aurn allowed           under the la& tor the
     fiscal    year of 19~4, prcvldsd       the total      compensation     author-
     ized under the law for the fiscal            year o? 1544 did not axcrrd
     the sum o? ‘dhirty-21x       Hundred ($3600.00)        i’ollaro.     riddadActs
     19i.5,    49th Leg.,     p. 2U,    ah. 179, I 3.”
                                                                                    940


Eonornblr   sldnry    J.   3r ow   -   Pagr 5


             Wa not8 that     the forreolng 9r~vinkta      of Sub-dlrinlon    (8)
(S. B. 12,) wan not rffaotltr until May 9 1945. We not. further
that thin    dnpartmnnt    held in Opinion No. 6-6575 that the forn-
going proolnlonn of 9. 9. 123 a?8 not l            pplloabln rhea thr amount
of aompannatlon rothorl:ad          by law for a partloulu offloor for thr
rl~oal year     of 1%    nlr   mora   than ~~600.00.     b  order  to drtnrmlnr
whrth8r thn 9rorl8lon8 of 8. B. 12) are l            pplioablr to thr rnrlow
o??lOOr8 or Fort Band Comty, It 18 nannnary to drtnrmlnr tho
a mo unt o r 00lAa8tloA rhirh tha 18~ ruthorlzr~ rm raid orrlorr8
for the flnoa 7. paa of 1944. Dnbor the &+?a1               ~rorlnioo8 of
S8otloA 1) of Artlo          39128, the offloorr Aarrd ooul4 hava brra
d.lOwed th8 raxlaum Ooplp~88tiOil          rhloh rush offloorr lould hare
ratafnnd undnr lawn rxlrting Augunt 24, 1955. Dhdrr law8 rxlnt-
lng Augubt 2&, 1935 the County Twanurrr               oould ha+8 baa lllowrd
a mnxlmuia oomgnnnedon        of $2 000.00 annually (Art. 3943), rhilr
the mulmu      annual compannntfon        o? thr other o??lrorr nun04 In
thn law wan $3500.00. UAdU tha ii?8% 8DaOid                0101 81&q lbOl0
quoted, the foregoing nmountn oould hrriom                                 par-
omt par milllm dollar or imotion                 thrno?, of oountr tu
valuation in lx o n8nof $i5 OOO;oOO.OO, an #horn bf oh8 hat
approved prordlllg      tu roli. An to the fir081 year of 1944,
the oounty tar valuation of Fort BoAa CouAtf an nhorn by thn
last approved prrordlng tax mll (194)), aooordl to leiormatlon
rurnlnhrd by the Shk          Comptrollrr’n    Offlor, wan
Thun, uiulnr   lald npaolrl Drovlnion, the maximrunOmpaAB
orlrnd undrr thn annral Drovlnlon            of S8atlon 13, Art1010 39128
02.000.00    -   ootuh& trr88urrri       $3 ,500.oo -   othar   orflo~r   Maoa)
oould hato booa lnororrod 88rontrea pnroont for tho flnoal year
or 1944. Sinao the protlaloA8 of 6. 8. 12) (Sub-     dlrlrlon (8)
luprn) nor0 not in lrr00t in 1944, thn total m~xlmkm otmpsnrat1OA
whloh thr Coumlnnlon8rn*Court omld harr ruthorlrrd      for the flnoal
pear of 1944 ran O2,340.00 ($2,000.00    91~8 17%) for thr County
Treasurer, and $4,095.00  (Tj,500.00  plus 17%) ior the other ofilcars
namd ln Section   13 of Lrtlolt 39120.

              .b hnr -tofore ntatod, the provlnlonn        of Sub-dlvlnlon    (01
of .Artlcle    39128 (5.3. 123) are ayplloablr only to those officers
whose aOmpenn8tiM       authdlzed     by law ior the ?laoal     year Of 1944
did not exceed $3,600.00.         Thun, in port 3end County,       S. 3. 123
would   be ayplloable     only to the nalary of the County Trnasurer.
You are therefore      advised thst    under the provisions     o? S:. 3. 123
(Sub-division      a, Zec. 13, Art. 3912r),      when ln the Judgment o?
the Comnl~nlonrrs*      Court, “the financial      condltlm    oi the county”
and the needs o? the oifloar        justify   the lncrOaae,    the Co.mlssionery’
Hcmorrblo Sldaol J. Brown - Pagn 6

COW%     18 rl%thDriZOd   t0 OIltO? lA Order iKIOrOrOily   th8 OOlB~ABBtJiOA
Of tbr    cOUAtT   e088~1~     “IhO% t0 lIOOOd 8~On8J-fitO   9rrOOAt Oi hh0
8u allowed udor tho law for tho flao41 par               0r 1944.a  Tharorom,
WdBr th0 9rw1*10a* or s. B. 123  tho CouatJ              Tr*r*ur0r any br
allmod a total ~axfaun ooon~rmtion of #2,925.00($2,340.00Q108
255)   for &a fiBOA1 708? of 1946.
          8lnoo thn prorialoaao? 8, II.123 do not apply to tha
OfflOOt OthB? 8h8A th0 OOUA~ wO8OUIWr rOtO?Trd t0 iXl kOtioXl
13 of Art1018 39121, the mnrl.mm oompenn8loa of 8u.h oiflnara
tOr tibrtiBOa1 w ot 1946 WOUM by aatonrind          MUSE   8h~ rp001a
prorlalon  of nord aaotlon rhloh authorlxra aa lnanrrr       at am
poroont par ml~llon dollara    or tnotlon tharroi,     af ooorrby tax
valuationin 0x0180 of 815 bOO,OOO,OOrroordiq         to thn laat
prnoodlng rpgpwod *ax roli (1945). iooord*         to you latter,
                       I nlmtloa    of %rt Band .ooUaty
                                                      ,-a #32~,023,3~0,00.
                         rximn8   aompazuaUoa 88thorlwd    roda? tia
                        of krtion   13, Art1010 39l20   ul  be irronrrad
                       or &ha tiaoal par o? 1946. T~I ma, Wnmfore,
                 muham rompeaaatloawhloh mar be al&m& ier-
aald ofrloarr (UO8D*h.l6 f OOtUltF ‘IhO#tl?W) ia th8 flirti l88r
Of 1946 Wuld k $4,130.00 #3,500.00DlW lti)).

         A0 b yOw qUO8tlOA OOACOrAiw t& MX~MULE 8818ry HO?8
drputy Oonrtabl8,wo call your rttontloa to tha ronoh ~ntatu-
tory pror1010a0:

                                                hla   trEura   Of orfloa,
       8aoh offic8r Mud   harnln Who 18 OC4lQ~liOPtOd 011 a fO8 baai
       8h8n anke, an prt of tho nport now raquirrd by law, an
       it4miZOd aAd BWOrA BtJJt%Q8ntOf all bh8 aOtUB].8Ad MOwBary
       8Xpensas incurred by him ln the oondunt O? his C??iC8.*
              )I. . .Th8 amount of 8~larl88 pald to ae:latantsaml
       deputlea    shall alno be olrarly ahoWn by BuOh oicicer, glv-
       11-4the name, pOB:,tlOn, and amount paid each; and ln no
       avant shall any off1 cr ehoa any gr.zaterxm.r.t    than ao-
       tually   paid any euch assistact    or deptity. The axunt   of
       8UOh OXpen8.8, teether     with the amount of solarles    paid
       to asslatants,   deyutirn,   Bad olerkn,   ahan be pold OUt
       of th8 it308 earnod by luoh o?fl:er.'
           Artiolr 3902. V. -':.0. S.i
           n;h8never  any dlntrlct, courityor praclnot orricar
       8han rsqclr8 thn snrvlc811or dnputlae, asnlstsntr, or clarka
   .
                                                                                                      942


HonoroMo          SldnIy J.       Srw     - p868'l


       in tha pufont~nor or hlr dutirr b rh8l.l apply to th8
       Couatr Coanlorionar~~ Court of hi8 oounty for ruthorlty
       t0
        lpjdilt    ruoh 48ptltl88,  88eifitcld8                     Or   elOrk8,       8tatlw
       br aworn 8DdiCOtiOll     th nuder nwdrd,                          the     porltlonto
       br    l’ilhd    M&      th@ mount        t0 b     paid.       SOid       rDpli6atiOn
       #iI        k l8OOitDar.i8d          br 8 8t8kmat            rhOWia        the p?OLdlrr
       rierlptr       iroa      f888,     OOMid8#1001   and        8arpoanSlon to             b.
       00uIOtd         by     raid    OtiiOO        th@ fha
                                                a~~itkg       p8sr’MC 7&O
       prOb8hlr       dlrbUrrrmlkt8        rhloh #kbll iE@ldO lll wu?i$#
       and    aXpaABa8  Or 8ai6 OrriOrl                8nd   Uid     00~s        8bu        mk0
       it8    O?dW   authorltln( tbr            8$ p Ointa
                                                        OflUI6
                                                           ~h.'&pUst88,
       l88i8ta ud
               nN3Oh?k8 B a d
                            r iSth 8
                                   OOE$ WU~OD
                                            b k.
                                               p 8i( l
       thu    d$hln          tha llmitatS.oar         hrnln         e8erihd ma amr-




       hrrrinarter       rrt   oat.
       to tlu drputirs, irrlrtantr      or 018rk8 lboro aamrd fa tholr                                      .   (
       88W1088       8hd.1 b0 8 roa8on@ibl8OM, ROt t0 8IU8.6 t~~fOllOY,-
       in& tmount8I.         . "
            at.  In 6Wd.8    8 hsVl~&   8 wpIi8tiOn     id 6lOat7-fbO
       thOu8lmd ad On0 (25,001) @IidtA@tIcQr@thUi thktl-80-n
       thoarmd, rlrr hundrrd (J7.500) inhabltantr,          rirrt lrrlr-
       tat  or ohm   baptlty  not  to rroed     ?wo TaounnQ     Dollar8
       ($2,000) par           UUlU%)   Other 88818t8nt8,  da                   t1.r    Or    olrrkr
       nd   t0 UO.rd           .?4VOlltO8n Bmbrrd   DO118r8                     par ~IWIJ
                                                                         p(lt17001
       88Oh..
              “9.   Th8 ccml83lrnar8      Court i8 hereby 8utkorizod,
       wkan in thir jufg-?ent the financial          condltl    0 or tlm
       cOl;nty and the nacda Of the dclFUti.08, t8Si8t8lltS           Sari OlsriSS
       or any fii8triot,     county or prroinot     orfloor    ju3tiry    the
       fnoreae8,    to rntsr    an order lncraaelng      thr cozptneetim       of
       such ds:.uty,   assistant    or clsrk in en additional aaouzt not
       to txcotd tw8ntpti70        (25%) par cent 0r thr 8UP tllowrd           un-
       daEtha 18W ior th8 fieCa1 r:ar Or 19L4, &eorlded th8 total
       cosptnsation    authcirized   und6r the law rw        the ri8CSi    year
       of 1944 did not trca,zd Thirty-six        ‘%.mlred ($)itoC.OO)
       DOll8r8."
               -i8 not.0thst         38CtiZ3     9,    quoted      above,       (S. 3. 123p
Honorable Sidn8y J. Brown - Peg8 8


Ut8       not     UlitilEtJ' 9, 1945. Under th8 fOr8gOing pro-
                  8ff8OtiVt
vi8iOa8           Or
                   9       SeOtiOn
                      the i7U3XiMUJt MIOUDt Or 8MUai OOIILpWI88tiOn
8uthorlzod ror d.pUti88 under th8 law ror the ii8081 yerr 1944
(980.  2, Art, 3902) m8y b8 iaOr8888d by tW8nty-flV8 p8r 08Ilt.
In Vi8U Oi th8 rborr UOt8d    prOti8iOn8, you 8I8 8dVir.d that
the m8xlmUa  oomjmarat Pon rhloh nay b8 authorlard ror a fir8t
d8pUtY           ooarkblr               in   rort        Bead      county,      ror      the rho81  year or
1946, 18             #2,500.00               ($2     000.00 p1U8 2%) Ub                    ior othrr dODUty
OOn8tabh8,                  $2,i25.O0               f$i,700.00          piU8     25%).           We   i&Uth8r 8811
t0 YOUr 8ttUltiOZA
                 th8t the Comai88lOIl8r8'
                                       COUTt                        18 WthOriS8d
t0   @atOr   aa OrdO?   inOrO88ing    thr   OtXIQaa8atiOa        Or 8au    OrriOer8
not    to rroord   tW8ntprlVo      par ornt Ot th8 81111         tuthoriud       Ud8l'
th8 18W for      the ii8081     ye8r or 1914 88 OO~Q~lI8OtiOLI           ror 8Uoh
68pUtr     *v&on ia their judgment        th8 fiMIiOiti OOnditim Or thr
OOUUty tad th8 nO8d8 Of th0 tbpUtiO8.                . . jU8tifr      th0   i~~0~0880~”
YOU W8 t&her          8dV18.d th8t t&l88818rle8r~f~rl'.d                t0 in AZ-
tiol. 3902 a n o n l "Dar 8MUm" b88f8.

                A8   to                                        lw08im60r
                            YOUr quertloaooaoeralngthe travellag
th8 8Oartabl., ua nfrr you to our Opinion NO. 04666, whioh
u8 b@lLrr will ratiriaotorllp lansr  rour queotlon. wr 8m
lnO108i45              8    OOpy        Or   88ld        OpiniOa        rOr    yOUr      OoavMiOnu.

      It 18 to be Und8r8tOOd th8t U8 8rO mot &-in   p888ing
upon the oon8tltutionallty or th8t portloa or Subdlririoa 2
of Artiolo                 3883,        V. A. C. S., rerrrrsd to in your                                 lrttrr    88
th8 prori8ion goreraing~the oomp8n8atlon or the oonrtables                                                              0r
Tort Bend County, iOr that qU88tiOLl i8 aOt b&OX'@ U8.

      Wr trlA8t th8t th8 rbor8 Md                                            iOngOing       Will 88ti8f8OtOrlly
aa8u.r your laqulrlrr.
                                                                                         Your8        very   truly,

                                                                                ATTOFESY GAL3d,                   OF 'DXAS



JL:?wb:W
aoloeure               - 1